Case 2:19-cv-07046-MWF-FFM Document 1 Filed 08/13/19 Page 1 of 10 Page ID #:1



  1   Davida Brook (CA SBN 275370)
      SUSMAN GODFREY L.L.P.
  2   1900 Avenue of the Stars, 14th Floor
      Los Angeles, CA 90067
  3   dbrook@susmangodfrey.com
      Telephone: (310) 789-3100
  4   Facsimile: (310) 789-3150
  5   Vineet Bhatia (TX SBN 00795976)
      SUSMAN GODFREY L.L.P.
  6   1000 Louisiana, Suite 5100
      Houston, TX 77002
  7   vbhatia@susmangodfrey.com
      Telephone: (713) 651-9366
  8   Facsimile: (713) 654-6666
  9   Attorneys for Plaintiff Greg Blatt
 10
                           UNITED STATES DISTRICT COURT
 11
                         CENTRAL DISTRICT OF CALIFORNIA
 12

 13    GREG BLATT,                              Case No. 2:19-cv-07046
 14                                   Plaintiff, COMPLAINT
 15            v.
 16    ROSETTE PAMBAKIAN and
       SEAN RAD;
 17
                                  Defendants.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                           COMPLAINT
      6777941v1/016409
Case 2:19-cv-07046-MWF-FFM Document 1 Filed 08/13/19 Page 2 of 10 Page ID #:2



  1           Plaintiff Greg Blatt (“Blatt” or “Plaintiff”), by his attorneys, Susman Godfrey
  2   L.L.P., for his Complaint against defendants Rosette Pambakian (“Pambakian”) and
  3   Sean Rad (“Rad”) (collectively, “Defendants”), alleges as follows:
  4                                   NATURE OF THE ACTION
  5           1.         This is an action for defamation and defamation per se. As part of their
  6   scheme to extract billions of dollars from IAC/InterActiveCorp (“IAC”) and Match
  7   Group, Inc. (“Match”), Pambakian and Rad have conspired to make false allegations
  8   of sexual harassment and sexual assault against Blatt with the specific intent to
  9   damage Blatt’s good name, reputation, and credibility. The scheme to damage Blatt’s
 10   reputation and credibility arises out of Rad’s hatred of Blatt, who he blamed for
 11   losing his job at Tinder, and Rad’s desire to maximize the value of his Tinder options.
 12           2.         Pambakian and Rad are former executives at Tinder, Inc. (“Tinder”).
 13   Tinder, which has been merged into Match, is a controlled subsidiary of IAC. Blatt
 14   was CEO of IAC, Match and Tinder at various times. Both Pambakian and Rad
 15   (along with several other current and former Tinder executives) have filed a separate
 16   lawsuit in New York claiming that IAC and Match, in large part through the actions
 17   of Blatt, failed to properly value their Tinder stock options. The Tinder executives
 18   in the suit claim that they would be entitled to be paid an additional $2 billion if the
 19   Tinder options were properly valued. In the lawsuit, based on the relative size of
 20   their Tinder options, Rad personally claimed that he was entitled to over $1 billion;
 21   Pambakian claimed that she was entitled to millions. Blatt is expected to be a key
 22   witness for IAC and Match in the valuation dispute.
 23                                           THE PARTIES
 24           3.         Plaintiff Gregory Blatt is a citizen of the State of Colorado. Prior to
 25   December 2017, Blatt was the CEO and Chairman of Match Group and the CEO and
 26   Executive Chairman of Tinder.
 27

 28

                                                      1
                                                 COMPLAINT
      6777941v1/016409
Case 2:19-cv-07046-MWF-FFM Document 1 Filed 08/13/19 Page 3 of 10 Page ID #:3



  1           4.         Defendant Rosette Pambakian is a citizen of the State of California.
  2   Pambakian was the Vice-President of Global Communications and Brand and Head
  3   of Marketing and Communications at Tinder.
  4           5.         Defendant Sean Rad is a citizen of the State of California. At various
  5   times from approximately February 2012 to December 2016, Rad was the CEO of
  6   Tinder.
  7                                  JURISDICTION AND VENUE
  8           6.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332
  9   because this action between citizens of different states and the amount in controversy
 10   exceeds $75,000.
 11           7.         Venue is proper in the Central District of California, Southern Division
 12   because all the Defendants are California residents who reside in the Central District
 13   of California and a substantial part of the events that give rise to the claim occurred
 14   in the Central District of California.
 15                                   FACTUAL ALLEGATIONS
 16           8.         On August 14, 2018, at Rad’s urging, Pambakian joined a lawsuit
 17   against Match over the valuation of Tinder’s options.               The lawsuit included
 18   allegations that Blatt sexually harassed and groped Pambakian, even though such
 19   claims were false and had no relevance to the claim that Tinder had been
 20   undervalued. Instead, it was an attempt to gain publicity for what would otherwise
 21   be a run-of-the-mill valuation dispute, to apply pressure to settle the lawsuit in an era
 22   where most companies would be afraid to challenge assertions of sexual misconduct,
 23   and to tar the character of the person who would likely be the central witness on
 24   behalf of the defendants in the lawsuit: Blatt.
 25           9.         Rad and Pambakian shared the same lawyer, and over a span of two days
 26   Rad, Pambakian and the lawyer conducted a series of coordinated interviews on CNN
 27   to promote the lawsuit, in which Blatt was defamed in multiple ways. Rad, who had
 28   by far the largest option stake of any Tinder employee, orchestrated and directed the

                                                      2
                                                 COMPLAINT
      6777941v1/016409
Case 2:19-cv-07046-MWF-FFM Document 1 Filed 08/13/19 Page 4 of 10 Page ID #:4



  1   media strategy and was the primary beneficiary of the coordinated legal and public
  2   relations campaign.
  3           10.        Rad made the initial defamatory statements in a CNN interview. In that
  4   interview, which aired on August 14, 2018, Rad falsely stated that Blatt had engaged
  5   in sexual harassment. Rad also falsely accused Blatt of threatening him with
  6   retaliation over Rad’s reporting the incident at the holiday party to Match’s general
  7   counsel. The CNN interview was widely viewed, and other news outlets published
  8   Rad’s defamatory statements.
  9           11.        Following the CNN interview, Pambakian made defamatory statements
 10   about Blatt in an article published by CNN on August 16, 2018. In that article,
 11   Pambakian falsely accused Blatt of sexual harassment. Pambakian falsely stated that
 12   Blatt created an atmosphere of fear for her at the holiday party, causing her to flee to
 13   an upstairs hotel room. Pambakian falsely stated that Blatt improperly and without
 14   her knowledge followed her to the hotel room. Pambakian falsely stated that Blatt
 15   engaged in sexual activity with her without her consent and forcibly pushed her down
 16   on the bed and climbed on top of her. Pambakian falsely stated that the reason she
 17   was coming forward at this time with her story was because of rumors at the company
 18   and interested reporters.        The article was widely read, and other news outlets
 19   published Pambakian’s defamatory statements.
 20           12.        On December 18, 2018, in another news article published by the Verge,
 21   Pambakian defamed Blatt by accusing him of sexual assault. In connection with that
 22   article, Pambakian and Rad, as part of their coordinated media strategy, circulated
 23   two emails accusing Blatt of sexual assault to multiple media and news organizations.
 24   Pambakian’s false and defamatory accusation of sexual assault received significant
 25   media attention and was widely read.
 26           13.        As a result of Defendants’ defamatory conduct, Blatt has suffered
 27   damages in the form of harm to his professional and personal reputation. Blatt has
 28   also suffered damages of the type that are a fair and natural consequence of the

                                                     3
                                                COMPLAINT
      6777941v1/016409
Case 2:19-cv-07046-MWF-FFM Document 1 Filed 08/13/19 Page 5 of 10 Page ID #:5



  1   Defendants’ tortious conduct, including humiliation, embarrassment, and ostracism,
  2   and the deprivation of social relationships.
  3                                    FIRST CAUSE OF ACTION
  4                                 (Defamation Against Pambakian & Rad)
  5           14.        Blatt repeats and incorporates the allegations set forth in Paragraph 1
  6   through 13 as though fully set forth herein.
  7           15.        Rad and Pambakian either directly or through agents, proxies and co-
  8   conspirators, have caused to be published numerous defamatory statements of fact
  9   about Blatt. Defendants’ defamatory statements include false statements that Blatt
 10   among other things:
 11                 a. Sexually harassed Pambakian;
 12                 b. Sexually assaulted Pambakian;
 13                 c. Kissed and groped Pambakian without her consent;
 14                 d. Created an atmosphere of fear for her at the holiday party, causing
 15                      Pambakian to flee to an upstairs hotel room;
 16                 e. Followed Pambakian to the hotel room without her knowledge and
 17                      consent;
 18                 f. Pushed Pambakian down on the bed and climbed on top of her and in so
 19                      doing had engaged in improper sexual misconduct; and
 20                 g. Threatened Rad with retribution for reporting the false claim of sexual
 21                      harassment to the Match board.
 22           16.        The statements are false and defamatory because they tend to expose
 23   Blatt to public contempt, hatred, ridicule, aversion or disgrace.
 24           17.        The Defendants, either directly or through agents, proxies, and co-
 25   conspirators, have assisted in the publication of additional defamatory statements and
 26   continue to do so.
 27           18.        Every statement about Blatt described above is categorically false and
 28   untrue.

                                                     4
                                                COMPLAINT
      6777941v1/016409
Case 2:19-cv-07046-MWF-FFM Document 1 Filed 08/13/19 Page 6 of 10 Page ID #:6



  1           19.        The Defendants, either directly or through agents, proxies, and co-
  2   conspirators, published these false statements to multiple third persons in California
  3   and across the world on television, in newspapers, on the radio, and through the
  4   Internet.
  5           20.        The audience for these false statements of fact reasonably understood
  6   them to be about Blatt because each statement specifically names Blatt or taken as a
  7   whole clearly identifies Blatt.
  8           21.        Defendants’ publication of these false and defamatory statements
  9   concerning Blatt was not privileged.
 10           22.        Defendants published these false and defamatory statements concerning
 11   Blatt, or caused them to be published, without justification.
 12           23.        The Defendants acted with actual malice in making the statements. At
 13   the time the statements were made, Defendants knew they were false or acted with
 14   reckless disregard for truth or falsity.
 15           24.        The Defendants also acted with common law malice in making the
 16   statements. Defendants harbor spite, ill will and animus toward Blatt, and the
 17   Defendants have evil and sinister motivations in causing the publication of the
 18   statements above.
 19           25.        Because the Defendants acted with malice in making their statements
 20   about Blatt, this Court should award punitive damages.
 21                                  SECOND CAUSE OF ACTION
 22                         (Defamation Per Se Against Pambakian & Rad)
 23           26.        Blatt repeats and incorporates the allegations set forth in Paragraphs 1
 24   through 25 as though fully set forth herein.
 25           27.        The Defendants, either directly or through agents, proxies and co-
 26   conspirators, have caused to be published numerous defamatory statements of fact
 27   about Blatt. Defendants’ statements include, that Blatt, among other crimes:
 28                 a. Sexually assaulted Pambakian;

                                                      5
                                                 COMPLAINT
      6777941v1/016409
Case 2:19-cv-07046-MWF-FFM Document 1 Filed 08/13/19 Page 7 of 10 Page ID #:7



  1                 b. Kissed and groped Pambakian without her consent;
  2                 c. Pushed Pambakian down on the bed and climbed on top of her and in so
  3                      doing had engaged in improper sexual misconduct;
  4                 d. Threatened Rad with retribution for reporting the false claim of sexual
  5                      harassment to the Match board.
  6           28.        The statements are per se defamatory because they accuse Blatt of
  7   serious criminal wrongdoing.
  8           29.        These statements are libelous per se because their defamatory content
  9   appears on their face and they tend to expose Blatt to public contempt, ridicule,
 10   aversion, or disgrace, or induce an evil opinion of him in the minds of right-thinking
 11   persons, and to deprive him of their friendly intercourse in society.
 12           30.        The Defendants, either directly or through agents, proxies, and co-
 13   conspirators, assisted in the publication of additional defamatory statements and
 14   continue to do so.
 15           31.        Every statement about Blatt described above is categorically false and
 16   untrue.
 17           32.        The Defendants, either directly or through agents, proxies, and co-
 18   conspirators, published these false statements to multiple third persons in California
 19   and across the world on television, in newspapers, on the radio, and through the
 20   Internet.
 21           33.        The audience for these false statements of fact reasonably understood
 22   them to be about Blatt because each statement specifically names Blatt or taken as a
 23   whole clearly identifies Blatt.
 24           34.        Defendants’ publication of these false and defamatory statements
 25   concerning Blatt was not privileged.
 26           35.        Defendants published these false and defamatory statements concerning
 27   Blatt, or caused them to be published, without justification.
 28

                                                     6
                                                COMPLAINT
      6777941v1/016409
Case 2:19-cv-07046-MWF-FFM Document 1 Filed 08/13/19 Page 8 of 10 Page ID #:8



  1           36.        The Defendants acted with actual malice in making the statements. At
  2   the time the statements were made, Defendants knew they were false or acted with
  3   reckless disregard for truth or falsity.
  4           37.        The Defendants also acted with common law malice in making the
  5   statements. Defendants harbor spite, ill will, and animus towards Blatt, and the
  6   Defendants had evil and sinister motivations in causing the publication of the
  7   statements above.
  8           38.        Because the statements are defamatory per se, Blatt is presumed to have
  9   been injured by their utterance. Defendants’ tortious conduct has also caused Blatt to
 10   suffer special damages in an amount in excess of $1 million, including, but not
 11   limited to, attorneys’ fees and other related professional consulting fees to
 12   investigate, monitor, and mitigate the effects of the defamatory statements.
 13           39.        As a result of Defendants’ defamatory conduct, Blatt has also suffered
 14   damages in the form of harm to his professional and personal reputations, damages
 15   of the type that are a fair and natural consequence of the Defendants’ tortious
 16   conduct; specifically, humiliation, embarrassment, and ostracism, and the
 17   deprivation of social relationships.
 18           40.        Because the Defendants acted with malice in making their statements
 19   about Blatt, this Court should award punitive damages.
 20                                   THIRD CAUSE OF ACTION
                                 (Civil Conspiracy Against Pambakian & Rad)
 21

 22           41.        Blatt repeats and incorporates the allegations set forth in Paragraphs 1
 23   through 40 as though fully set forth herein.
 24           42.        The Defendants, either directly or through agents, proxies, and co-
 25   conspirators, each committed the torts of defamation and defamation per se.
 26           43.        The Defendants each knowingly and intentionally combined, conspired,
 27   and agreed together and with others to engage in this course of conduct.
 28

                                                      7
                                                 COMPLAINT
      6777941v1/016409
Case 2:19-cv-07046-MWF-FFM Document 1 Filed 08/13/19 Page 9 of 10 Page ID #:9



  1           44.        The Defendants have taken numerous acts in furtherance of their corrupt
  2   agreement, including engaging in a coordinated media strategy to damage Blatt’s
  3   reputation and credibility to further their goal of extracting billions of dollars of
  4   additional compensation as part of the Tinder valuation dispute.
  5           45.        Numerous tortious activities occurred within the State of California in
  6   furtherance of the conspiracy.
  7           46.        Defendants are actively engaged in an unlawful conspiracy to defame
  8   Blatt thus entitling Blatt to monetary and punitive damages.
  9                                      PRAYER FOR RELIEF
 10           47.        Blatt requests entry of judgment in his favor and against Defendants as
 11   follows:
 12                 a. Awarding Blatt money damages in accordance with the
 13                      evidence, together with interest thereon, to compensate Blatt for
 14                      Defendants’ tortious conduct, including for damage to Mr.
 15                      Blatt’s personal and professional reputations, in an amount not
 16                      less than $50 million;
 17                 b. Awarding Blatt punitive damages sufficient to punish and deter
 18                      the conduct complained of herein in an amount not less than $50
 19                      million;
 20                 c. Awarding Mr. Blatt attorneys’ fees and costs of suit herein;
 21                 d. Granting such other and further relief as the Court may deem just
 22                      and proper.
 23

 24

 25

 26

 27

 28

                                                      8
                                                  COMPLAINT
      6777941v1/016409
Case 2:19-cv-07046-MWF-FFM Document 1 Filed 08/13/19 Page 10 of 10 Page ID #:10



   1   Dated: August 13, 2019              By: /s/ Davida Brook
                                           Davida Brook
   2                                       SUSMAN GODFREY L.L.P.
                                           1900 Avenue of the Stars, 14th Floor
   3                                       Los Angeles, CA 90067
                                           dbrook@susmangodfrey.com
   4                                       Telephone: (310) 789-3100
                                           Facsimile: (310) 789-3150
   5
                                           Vineet Bhatia
   6                                       SUSMAN GODFREY L.L.P.
                                           1000 Louisiana, Suite 5100
   7                                       Houston, TX 77002
                                           vbhatia@susmangodfrey.com
   8                                       Telephone: (713) 651-9366
                                           Facsimile: (713) 654-6666
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            9
                                        COMPLAINT
       6777941v1/016409
